Exhibit 99.1 October 26, 2010 EMCORE Corporation 2nnual Fall Growth Stock Conference Christopher Larocca, Chief Operating Officer Mark Weinswig, Chief Financial Officer 2 Statements in this presentation which are not historical facts, and the assumptions underlying such statements, constitute "forward-looking statements" and assumptions underlying "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 including, but not limited to statements regarding, (a) future product introductions and performance metrics, (b) 2010 and other future financial performance, and (c) future development and growth in the Company’s markets. Readers should carefully review the risk factors set forth in EMCORE's Annual Report on Form 10-K for the fiscal year ended September 30, 2009, other reports filed with the SEC from time to time for a list of factors that could cause our business prospects, financial condition, operating results and cash flows to be materially adversely affected .These forward-looking statements are made as of October 26, 2010, and EMCORE does not assume any obligation to update these statements. These forward-looking statements are based on management’s current expectations or beliefs as of October 26, 2010 and are subject to numerous assumptions, risks and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. “Safe Harbor” Statement 3 3 EMCORE’s Business Units Global Communications and Power at the Speed of Light Fiber Optic Components & Systems for Broadband, 10G Ethernet,Datacom & Telecom DataCom Component Telecom Component 10 GE TRx (LX4, CX4) Parallel Optical TRx Fiber Optics Broadband (EBB) CATV Tx/Rx FTTx Tx, PON TRx RF over fiber links Fiber-optic gyro Video Transport Space and Terrestrial Solar Power Based on Multi-Junction Solar Cells Photovoltaics Solar Power (EPV) Space Solar Cells Space Solar Panels CPV Solar Cells Emcore Solar Power (ESP) Solar Power System Based on CPV Cells 4 XM-4 Radio GEO - Boeing 702 Solar Cell Technology & Applications 5 §Space Solar Cells §Highest efficiency commercially available space solar cells in the industry §Currently offer six generations of space solar cell with minimum average efficiency of 27.0% to 29.5% §Lowest solar cell mass of 84 mg/cm2 and are fully space- qualified with proven flight heritage §Satellite Solar CiC Assemblies §Highest efficiency commercially available CiCs in the industry §Extensive flight heritage for LEO, MEO, GEO and interplanetary missions §Satellite Solar Panels §Fully tested and wired for integration into solar array assemblies §Manufactured and tested per mission profile requirements in a modern Class-10,000 clean room manufacturing high-bay under continuous temperature and humidity environmental control Overview of Space Solar Products 6 §Current Status §Significant improved financial performance through cost reductions §Robust visibility: $126M new orders booked in 2009 §Strong position (with >50% market share) to serve the commercial satellite markets §Outstanding reliability tracking record (zero failure for over 70 launched missions) and customer recognition (numerous supplier excellence awards) §Growth Strategy §Expandgovernment and defense programs through establishment of Trusted Supplier Status §Provide more value added products to customers, e.g., solar panels instead of solar cells §Develop other applications enabled by the high efficiency of multi-junction solar cells §Major Customers Industry Leader within Space Market 7 §CPV's energy production is directly related to the amount of DNI available §To capture DNI, CPV systems require 2- axis tracking to remain in direct line of sight with the sun §“Sweet spots” for CPV products are geographic areas with optimal DNI conditions and/or attractive incentive programs such as Spain, Italy, China, India, Australia, UAE and southwestern U.S. states CPV Receiver Module Solar Flux (1x) Fresnel Lens Solar Flux (500x-1000x) Direct Normal Irradiance Concentrator Photovoltaics (CPV) 8 CPV Solar Cells - 60 1x1 cm2 solar cells on a 4” wafer CPV Solar Cell Receiver - 1x1 cm2cell mounted on a heat sink with electric connectors and a by-pass diode Gen-III CPV Module - 15 1x1 cm2 CPV solar cells integrated with 1,090X Fresnel lens, producing 450W power Gen-III CPV System - 36 CPV modules on a tilt-and-roll tracker producing 16.2 kW power • System operating on sun for approximately 7 months • Ramping up production tooling and qualification (IEC, CEC) • Very competitive cost platform allowing pricing against silicon and thin film in areas with high DNI • Clear roadmap for continued cost reductions through increases in cell efficiencies, material costs, and system optimization Only Vertically Integrated CPV Supplier 9 Key Advantages of CPV Technology Module Efficiency §EMCORE Solar's leading efficiencies increase energy density, which lowers per watt land acquisition costs §EMCORE Solar’s capex expansion costs are a fraction of competitive technologies Source: Wall street research, company filings, EMCORE Solar management estimates Gen III 29% - 30% 15 - 20% 10 - 12% 6 - 8% 0.0% 5.0% 10.0% 15.0% 20.0% 25.0% 30.0% c - Si CdTe a - Si Source: Wall street research, company filings, EMCORE Solar management estimates Gen III Capex per Watt $ - s CdTe a - Si c - Si 10 CPV Solar Cell Technology Roadmap 2006-2007 2011 P 33.0% Concentrator Triple Junction (CTJ) 36.0% 2nd Generation Concentrator Triple Junction (CTJ2) 42.0% Inverted Meta- Morphic (IMM) 39.0% 3rd Generation Concentrator Triple Junction (CTJ3) 45.0% 2nd Generation (IMM2) 2012 P 30.0% 32.5% 35.0% 37.5% 40.0% 42.5% 45.0% 2008-2010 Year 45.0% - 50.0% 3rd Generation (IMM3) >2013 P Year-End Average Cell Efficiency 47.5% 50.0% 11 1550nm Transmitters,
